DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments to the application filed on 04/10/2022. Claims 1-20 as amended, were considered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022 and 06/26/2022 was filed before the mailing date of the office action on the 06/30/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed in light of the application filed on 04/01/2020 and an amendment filed on 04/10/2022.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 1, the seemingly closest prior arts of record specifically U.S. (20120102039, 20180159687, 20040168058 and 20210256145) taken either singularly or in combination fail to anticipate or render obvious a “a system node in a blockchain network, the system node comprising: a processor … configured to: …
compute a second set of credentials for the first user for a second system node in the blockchain network;
identify that the second system node does not have a second user that is different than the first user and that uses the second set of credentials; and 
responsive to the identification, create a new user of the second system node using the second set of credentials to allow the first user to access the second system node as the new user” as claimed and defined by applicant in claim 1.
	Claims 8 and 15 as amended recite substantially similar limitations as discussed above for claim 1 and are allowed over the prior arts for similar reasons. The remaining claims are allowed due to their dependency on one of claims 1, 8, or 15.
Authentication of users with set of credentials in a blockchain system is well known in the art at the time of the invention, applicant’s very specific claimed structure is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDASIRU K OLAEGBE whose telephone number is (571)272-2082. The examiner can normally be reached MON-FRI. 7.30AM-5.30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUDASIRU K OLAEGBE/Examiner, Art Unit 2495                                                                                                                                                                                                        
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495